DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 1-6 and 11-16 in the reply filed on 05/11/2022 is acknowledged.

Claims Status
Claims 1-6 and 11-16 are currently pending for examination.
Claims 7-10 and 17-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No.: US 2013/0329651 A1).

Regarding claim 1, Lee teaches a method implemented by a server (para [0035], “The computer readable recording medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN).”. The control logic can be stored and executed by a server) and comprising:
obtaining first position information of a first roadside unit (RSU), second position information of a second RSU (Fig. 1, para [0045], the system determines the relative distance between the vehicle 10 and each of the roadside apparatus 30a and 30b indicates the positions of the roadside apparatus 30a and 30b are known), and an RSU density reference value (para [0045], the relative distance between the vehicle and the surrounding vehicle), wherein the RSU and the second RSU are on a first road section and are adjacent to each other, and wherein the first road section is between the first RSU and the second RSU (Fig. 1, roadside apparatus 30a and 30b are adjacent to each other with a section of road between them);
determining a density of RSUs on the first road section based on the first position information, the second position information, and RSU density reference value (Fig. 6, step S140, para [0045], “At this time, the density analysis process 170 analyzes the density of each of the communication apparatuses located around the vehicle based on a relative distance and a relative speed between the vehicle and each of the communication apparatuses of the roadside apparatuses and the surrounding vehicles, the number of communication s110 apparatuses located within a communication radius of preset transmission power, and the like.” and para [0066], “the power control apparatus analyzes density for communication apparatuses of roadside apparatuses and surrounding vehicles around the vehicle (S140)”);
determining, a downlink message sending policy based on the density (Fig. 6, step s150, para [0067], “From analyzing the density in step S140, when it is determined that the density around vehicles is high, the power control apparatus reduces the transmission power,”); and
sending, according to the downlink message sending policy, a first internet of vehicles (IoV) message to a first vehicle-mounted device on the first road section (para [0036], “Referring to FIG. 1, an apparatus for controlling power for V2X communication (hereinafter, referred to as power control apparatus) 100 controls transmission power according to a density of each of communication apparatuses (e.g., a controller) located within a communication radius in communication between a corresponding vehicle 10 and each of communication apparatuses of surrounding vehicles 20a and 20b and roadside apparatuses 30a and 30b.”. The vehicle 10 communicates with surrounding vehicle 20a with adjusted transmission power).

Regarding claim 2, Lee teaches the method claim 1, wherein the density is in a first density range (Fig. 8, step s151a, density range higher than reference), a second density range (Fig. 8, step s154a, density range lower than reference and relative distance lower than d), or a third density range (Fig. 8, step s154a, density range lower than reference and relative distance higher than d), wherein the first density range is higher than the second density range (Fig. 8, step S151) and wherein the second density range is higher than the third density range (Fig. 8, relative distance at step S154a is higher than d, therefore density is higher at step s157 than step s155 to reduce power transmission).  

Regarding claim 11, recites a server configured to performs the method of claim 1. Since the claim scopes are similar, therefore it is rejected for the same reasons.

Regarding claim 12, recites a server configured to performs the method of claim 2. Since the claim scopes are similar, therefore it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: US 2013/0329651 A1) in view of Cheng (Pub. No.: US 2019/0212746 A1).

Regarding claim 3, Lee teaches the method of claim 2, wherein when the density is the in the first density range, the downlink message sending policy is sending the first IoV message to the first vehicle-mounted device (para [0036]).
Lee fails to expressly teach the downlink message sending policy is sending the first IoV message to the first RSU and the second RSU and instructing the first RSU and the second RSU to forward the first IoV message to the first vehicle-mounted device.
However, in the same field of vehicle to vehicle communication, Cheng teaches the roadside units are configured to relay messages between vehicles. Para [0006], “For example, the sensor system is operable to wirelessly share the digital data with other automated vehicles via V2V, V2X, or other intervehicle communication technologies (e.g. 5G, LTE, etc.). In some embodiments, the wireless messages that include this digital data are relayed by a first automated vehicle to a second automated vehicle using vehicle-to-infrastructure (V2I) technologies using a roadside unit (RSU) or some other connected infrastructure device as a relay point between the first automated vehicle and the second automated vehicle.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee’s vehicle to transmit the message to the roadside units to relay the message to surrounding vehicles to increase communication distance.

Regarding claim 13, recites a server configured to performs the method of claim 3. Since the claim scopes are similar, therefore it is rejected for the same reasons.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kawauchi (Pub. No.: US 2019/0107399 A1) teaches a server connected to roadside units to detect vehicle position information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685